Citation Nr: 0943009	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the Veteran submitted additional 
evidence to it in July 2009, which has not previously been 
considered by the RO.  With respect to the effect of the 
submission of evidence to the Board not previously considered 
by the RO, the Board consults 38 C.F.R. § 20.1304 (c).  Any 
pertinent evidence submitted by the veteran or his 
representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
As set forth below, the Board is granting the Veteran's 
claims; therefore, waiver of AOJ review is not needed.  
Nevertheless, in its Informal Hearing Presentation, the 
Veteran's representative waived AOJ review of this additional 
evidence.  For these reasons, the Veteran will not be 
prejudiced by the Board proceeding to adjudicate his claims 
and consideration of this additional evidence.


FINDINGS OF FACT

1.  Exposure to acoustic trauma in service is conceded as the 
Veteran served in combat in the Republic of Vietnam.

2.  The evidence is in equipoise and reasonable doubt is 
resolved in the Veteran's favor that his current bilateral 
hearing loss and tinnitus are related to acoustic trauma 
incurred in service while serving in combat in the Republic 
of Vietnam.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 1154(b), 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 1154(b), 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus, which represents a 
complete grant of the benefits sought on appeal.  Thus, no 
discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Veteran claims that he has bilateral hearing loss and 
tinnitus from exposure to extreme acoustic trauma while in 
combat in the Republic of Vietnam.  He says his military 
occupational specialty (MOS) was mortarman and he possibly 
fired thousands of rounds without any protection for his ears 
and hearing organs.  He says that medics repeatedly told them 
that there was no treatment of any kind for the loss of 
hearing and ringing in their ears.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a).  

Initially, the Board notes that the evidence fails to 
establish that the Veteran's hearing loss or tinnitus 
manifested to a compensable degree within one year after his 
separation from service in August 1969; therefore, a 
presumption of service connection is not warranted.  First 
evidence of hearing loss and tinnitus is not seen until July 
2005.  (See private treatment record.)  Thus, the evidence 
must establish a direct link between the Veteran's current 
bilateral hearing loss and tinnitus and acoustic trauma 
incurred during his military service for service connection 
to be warranted.

As for the Veteran's exposure to acoustic trauma in service, 
the Board finds that he is a combat veteran and is, 
therefore, entitled to the combat presumption.  In the case 
of a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

The Board notes that the Veteran has stated that his MOS was 
mortarman.  However, his DD214 indicates that his MOS was an 
infantry indirect fire crewman, and his separation 
examination lists his MOS as light weapons infantryman.  
Nevertheless, the Veteran is in receipt of the Vietnam 
Service Medal, indicating service in the Republic of Vietnam, 
and the Combat Infantry Badge, indicating involvement in 
combat.  Thus, the Veteran's statements as to his exposure to 
acoustic trauma in service are taken as true and, therefore, 
acoustic trauma in service is conceded.  Nevertheless, the 
evidence must still establish that the Veteran's current 
bilateral hearing loss and tinnitus are related to the 
acoustic trauma incurred in service.

Service treatment records do not contain audiometric 
examinations except for at the Veteran's induction and 
separation examinations.  Audiometric testing at the time of 
induction in August 1966 demonstrates the Veteran had pure 
tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

Audiometric testing at the time of the Veteran's separation 
examination in July 1969 demonstrates the Veteran had pure 
tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
20
LEFT
0
0
0
15
30

The Board notes that, prior to October 31, 1967, audiometric 
testing is assumed to have used ASA units, while ISO (ANSI) 
units were used afterward.  Thus, in order to compare the two 
above audiometric test results, the Board must convert the 
induction audiometric test results to ISO (ANSI).  Such 
conversion results in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
10
10
-
5

In comparing these converted induction audiometric results to 
the results of the separation audiometric exam, it appears 
that there was a loss of hearing acuity at the higher 
frequencies (i.e., 4000 Hertz) during service.  The Board 
notes, however, that there were no complaints of or treatment 
for either hearing loss or tinnitus in service.

The Veteran underwent a VA examination in January 2006 at 
which he reported having a history of military noise exposure 
to combat artillery.  He denied post-service noise exposure 
either occupationally (worked in the produce business for 36 
years) or recreationally.  In addition to bilateral hearing 
loss, the Veteran reported having tinnitus bilaterally that 
is constant.  He was not able to identify the onset of his 
tinnitus instead reporting he has had it for "several 
years."

Audiometric testing demonstrated pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
55
LEFT
10
15
15
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The assessment was bilateral mild to moderate high frequency 
sensorineural hearing loss with good word recognition and 
acoustic immittance consistent with normal middle ear 
function.  The Board notes that these test results are 
sufficient to establish the Veteran's has a current hearing 
disability as defined by 38 C.F.R. § 3.385.

As to the etiology of the Veteran's bilateral hearing loss 
and tinnitus, despite acknowledging that the service medical 
record supports the military noise exposure history, the 
examiner opined that it is not as likely as not they resulted 
from acoustic trauma during military service.  Her reasoning 
was that the Veteran's hearing loss is not worse than 
predicted for normal aging and the record documents normal 
auditory thresholds at entrance and separation.

In contrast, the Veteran submitted a statement from a private 
ear, nose and throat (ENT) physician dated in February 2009. 
After indicating that he had examined the Veteran and 
reviewed his past medical records from the VA and discharge 
papers, this ENT physician stated that he agreed that the 
Veteran's tinnitus and hearing loss spring directly from 
exposure to extreme acoustic trauma while in combat 
situations in the Vietnam campaign.  He also stated that, in 
private life, while working as a Produce Supervisor, the 
Veteran had not been exposed to any extreme noise levels that 
would cause tinnitus and hearing loss.  

The Board notes that the Veteran also submitted the July 2005 
report of a private audiology examination.  Although showing 
a current hearing disability, this record fails to provide 
any opinion as to the etiology of the Veteran's hearing loss.  
Furthermore, the Board notes that the Veteran has alleged 
that his bilateral hearing loss and tinnitus are secondary to 
his service-connected type II diabetes mellitus.  However, as 
the Board finds herein that they are directly related to 
acoustic trauma in service, it need not address this 
secondary service connection argument.

After considering all this evidence, the Board finds it is in 
equipoise as to whether a nexus relationship exists between 
the Veteran's current bilateral hearing loss and tinnitus and 
acoustic trauma incurred during combat service.  The Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the opinions submitted by both the VA 
examiner and the private ENT physician are both competent and 
credible.  Although the VA examiner failed to address the 
loss of hearing acuity shown in the service treatment 
records, there is no indication that the private ENT 
physician considered it either.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 11 Vet. App. 345, 348 
(1995).  As both opinions are based upon a review of the 
record and supported by rationales based upon sound medical 
principles, the Board cannot assign greater weight to one 
opinion over the other.  

Additionally, the fact that the service audiometric tests 
reveal a loss of high frequency hearing acuity during service 
is evidence in favor of the Veteran, although his lack of 
report of hearing loss or tinnitus at his separation 
examination or for many years after service is negative 
evidence tending to disprove his claims.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service). 

Finally, although the Veteran is competent to state that he 
experienced a loss of hearing and ringing in his ears in 
service, he is not competent to relate those symptoms to 
acoustic trauma incurred in service as such opinion requires 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Based upon this evidence, the Board cannot assign greater 
probative value to the evidence either for or against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The evidence being in equipoise, 
reasonable doubt is resolved in favor of the Veteran.  
Consequently, the Board finds that service connection is 
warranted for bilateral hearing loss and tinnitus, and the 
Veteran's claims are granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


